Filed 4/12/16 In re Gauge V. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re GAUGE V. et al., Persons Coming Under
the Juvenile Court Law.

KINGS COUNTY HUMAN SERVICES                                                                F072315
AGENCY,
                                                                               (Super. Ct. No. 14JD0001)
         Plaintiff and Respondent,

                   v.                                                                    OPINION
JULIO V.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Kings County. Jennifer Lee
Giuliana, Judge.
         Patricia K. Saucier, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Kane, J. and Poochigian, J.
       Julio V. (father) appealed from the juvenile court’s order terminating his parental
rights (Welf. & Inst. Code, § 366.26)1 as to his now six-year-old son Gauge, and
four‑year-old daughter A.V. After reviewing the juvenile court record, father’s court-
appointed counsel informed this court she could find no arguable issues to raise on
father’s behalf. This court granted father leave to personally file a letter setting forth a
good cause showing that an arguable issue of reversible error exists. (In re Phoenix H.
(2009) 47 Cal. 4th 835, 844 (Phoenix H.).)
       Father submitted a letter in which he asserts he completed courses in victim
awareness and alternatives to violence. He attached certificates to verify his successful
completion of the courses. He also asserts in his letter that he has been attending
Narcotics Anonymous/Alcoholics Anonymous (NA/AA) meetings, is employed, and has
a home with two extra bedrooms. He asks for a chance to participate in reunification
services and gain custody of his children.
       We conclude father failed to address the termination proceedings or set forth a
good cause showing that any arguable issue of reversible error arose from the termination
hearing. (Phoenix H., supra, 47 Cal.4th at p. 844.) Consequently, we dismiss the appeal.
                     PROCEDURAL AND FACTUAL SUMMARY
       In January 2014, then three-year-old Gauge and 23-month-old A.V. were taken
into protective custody after their mother (Jennifer) was arrested for possessing
methamphetamine. At the time, father was incarcerated on drug-related charges. He was
expected to be released in September 2016.
       In March 2014, the juvenile court ordered reunification services for Jennifer but
denied father services because he was incarcerated and the court determined that
providing him services would be detrimental to the children. (§ 361.5, subd. (e)(1).)


1      All statutory references are to the Welfare and Institutions Code unless otherwise
indicated.


                                               2
        In April 2015, at a contested 12-month review hearing, the juvenile court
terminated Jennifer’s reunification services and set a section 366.26 hearing for August
2015.
        In July 2015, father filed a section 388 petition asking the juvenile court to provide
him reunification services. He had been released from custody the month before. In his
petition, father asserted that his circumstances had changed; he was employed and had
completed programs in prison related to victim awareness and alternatives to violence.
He attached certificates he was awarded for completing a “Victim Awareness” course on
September 17, 2014, an “Alternatives to Violence Project” basic workshop on January 4,
2015, and “Alternatives to Violence Project” second level (advanced) course on April 12,
2015. He also stated in his petition that he enrolled in a parenting class and was attending
NA/AA meetings. He contended it was in the children’s best interests to grant his request
because his children would benefit from having renewed contact with him. He believed
with more time he could complete any reunification services that the juvenile court
required. The juvenile court denied father’s section 388 petition, finding that his
circumstances had not changed and that it would not serve the children’s best interests to
grant him services.
        The section 366.26 hearing was conducted in September 2015. The
recommendation of the Kings County Human Services Agency was adoption. Father
testified at the hearing regarding his relationship with his children, the services he
completed in prison, his parenting class, and his attendance at NA/AA meetings. His
attorney argued that the beneficial relationship exception to adoption applied. The
juvenile court found the children were likely to be adopted but disagreed that the
beneficial relationship exception to adoption applied. Consequently, the court terminated
father’s and Jennifer’s parental rights and established adoption as the permanent plan for
the children.



                                              3
                                       DISCUSSION
       An appealed-from judgment or order is presumed correct. (Denham v. Superior
Court (1970) 2 Cal. 3d 557, 564.) It is appellant’s burden to raise claims of reversible
error or other defect and present argument and authority on each point made. If appellant
fails to do so, the appeal may be dismissed. (In re Sade C. (1996) 13 Cal. 4th 952, 994.)
       At a termination hearing, the juvenile court’s focus is on whether it is likely the
child will be adopted and if so, order termination of parental rights. (In re Marilyn H.
(1993) 5 Cal. 4th 295, 309.) If, as in this case, the child is likely to be adopted, the
juvenile court must terminate parental rights unless the parent proves there is a
compelling reason for finding that termination would be detrimental to the child under
any of the circumstances listed in section 366.26, subdivision (c)(1)(B) (exceptions to
adoption). The party seeking to establish the existence of one of the section 366.26,
subdivision (c)(1)(B) exceptions has the burden of producing that evidence. (In re
Megan S. (2002) 104 Cal. App. 4th 247, 252.)
       Father does not contend the juvenile court erred in not applying any of the
exceptions to adoption. Instead, he seeks, as he did in his section 388 petition, to reopen
the issue of reunification services and presents the same evidence (certificates of
completion) he attached to his section 388 petition. Reunification, however, was not a
consideration at the section 366.26 hearing. Rather, “[b]y the time of a section 366.26
hearing, the parent’s interest in reunification is no longer an issue and the child’s interest
in a stable and permanent placement is paramount.” (In re Jasmine D. (2000)
78 Cal. App. 4th 1339, 1348.)
       We conclude father failed to show good cause that an arguable issue exists and
dismiss the appeal.
                                      DISPOSITION
       This appeal is dismissed.



                                               4